PER CURIAM.
We affirm in open court the order of the district court denying bail to Ivan Dmitrievich Egorov and Aleksandra Ivanovna Egorova pending trial, and we deny their application for bail.
Egorov and Egorova, who are husband and wife, were arrested on July 2, 1963 on a charge of conspiracy to commit espionage in violation of 18 U.S.C. § 794 (a), an offense which may be punishable by death. Thereafter on July 15, 1963, an indictment was returned in the Eastern District of New York charging against appellants and three others with conspiracy to communicate, deliver and transmit to a foreign government, the Soviet Union, information relating to the national defense of the United States “and particularly information relating to military installations, rocket launching sites, naval installations, troop movements, ship movements, shipments of military supplies and atomic weapons, shipyards and military waterfront facilities, with intent and reason to believe that the said information would be used to the advantage of the said foreign government, to wit, the Union of Soviet Socialist Republics” and to engage in other espionage activities, all in violation of 18 U.S.C. § 794(a).
As the crime charged is punishable by death there is no right to bail be*818fore conviction. In such cases Rule 46 (a) of the Federal Rules of Criminal Procedure specifically states that admission to bail is a matter of discretion,
We agree with the district court that the nature of charges, the fact that the defendants are citizens of a foreign country, and all the circumstances of this case justify the position of the United States Attorney in urging that bail be denied.
Whether we treat this as an appeal from the order of the district court; Stack v. Boyle, 342 U.S. 1, 72 S.Ct. 1, 96 L.Ed. 3 (1951); United States v. Noto, 226 F.2d 953 (2 Cir. 1955), or as an application to this court for bail the result is the same.
We are in agreement that bail should be denied.